United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1776
Issued: April 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2010 appellant filed a timely appeal from an April 19, 2010 decision of the
Office of Workers’ Compensation Programs that denied his hearing loss claim as untimely and a
June 11, 2010 decision that denied merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant filed a timely claim for compensation under the
Federal Employees’ Compensation Act;1 and (2) whether the Office properly refused to reopen
appellant’s claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant asserts that he was not reasonably aware that he had a hearing
impairment until he saw his personal physician in September 2009.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 23, 2009 appellant, then a 57-year-old former marine patternmaker, filed
an occupational disease claim alleging that working around loud machine noise at work caused
employment-related hearing loss and tinnitus. He stated that he first became aware of the
condition and its relationship to his federal employment on September 1, 2009, and that he had
not been exposed to loud noise since leaving federal employment, noting that he resigned
effective November 1, 1987. Appellant submitted a September 1, 2009 audiogram report and
stated that his physician, Dr. Preston A. Rice, a Board-certified otolaryngologist, explained that
his condition could be caused by exposure to loud noise.
In December 1, 2009 letters, the Office asked that appellant provide information
regarding his employment and claimed hearing loss, and asked that the employing establishment
provide information regarding noise exposure. On December 17, 2009 the employing
establishment responded that appellant had not been in a hearing conservation program and
provided his employment history, noting that he began employment in 1973 and in 1981 became
a management analyst. Audiograms dated July 15, 1981 and July 31, 1984 were submitted.
Appellant advised that he did not participate in a hearing conservation program.
By decision dated January 5, 2010, the Office denied the claim on the grounds that it was
not timely filed. On January 8, 2010 appellant requested a review of the written record. In a
September 1, 2009 report, Dr. Rice noted a two-week history of tinnitus in both ears and that he
was exposed to noise in his federal employment and in the military. He advised that an
audiogram demonstrated a normal sloping to mild/moderate high frequency sensorineural
hearing loss. The employing establishment provided a noise assessment worksheet.
In an April 19, 2010 decision, an Office hearing representative affirmed the January 5,
2010 decision. On May 19, 2010 appellant requested reconsideration, stating that he did not
know that he had tinnitus or a hearing loss until just before he saw Dr. Rice on September 1,
2009, and that shortly thereafter he filed his claim. He stated he was never told he had a hearing
problem prior to leaving federal employment, and did not know there was a relationship between
his hearing problems and his federal employment until he saw Dr. Rice.
In a nonmerit decision dated June 11, 2010, the Office denied appellant’s reconsideration
request.
LEGAL PRECEDENT -- ISSUE 1
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.2 In cases of injury on or after
September 7, 1974, section 8122(a) of the Act provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation

2

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

2

for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”3
Section 8119 of the Act provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.4 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.5
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability, and
the Board has held that the applicable statute of limitations commences to run although the
employee does not know the precise nature of the impairment.6 For actual knowledge of a
supervisor to be regarded as timely filing, an employee must show not only that the immediate
superior knew that he or she was injured, but also knew or reasonably should have known that it
was an on-the-job injury.7
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his federal employment, such awareness is competent to start the limitation period
even though the employee does not know the precise nature of the impairment or whether the
ultimate result of such affect would be temporary or permanent.8 Where the employee continues
in the same employment after he or she reasonably should have been aware that he or she has a
condition which has been adversely affected by factors of federal employment, the time

3

5 U.S.C. § 8122(a).

4

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

5

Laura L. Harrison, 52 ECAB 515 (2001).

6

5 U.S.C. § 8119(b); Delmont L. Thompson, 51 ECAB 155 (1999).

7

Id. at § 8122(b); Duet Brinson, 52 ECAB 168 (2000).

8

Larry E. Young, supra note 4.

3

limitation begins to run on the date of the last exposure to the implicated factors.9 The
requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.10
In interpreting section 8122(a)(1) of the Act, Office procedures provide that if the
employing establishment gives regular physical examinations which might have detected signs
of illness, such as hearing tests, it should be asked whether the results of such tests were positive
for illness and whether the employee was notified of the results.11
ANALYSIS -- ISSUE 1
The Board finds that appellant’s claim was timely filed. As noted above, if an employee
continues to be exposed to injurious working conditions, the time limitation begins to run on the
date of the last exposure.12 Therefore, the time for filing appellant’s claim did not begin to run
until November 1, 1987, the date he resigned. Accordingly, the three-year statute of limitations
would have expired no later than November 1, 1990 and appellant’s September 23, 2009 claim
for compensation would be barred by this exception to the statute of limitations.13 There is also
no evidence of record that establishes that appellant’s supervisor had actual knowledge of any
injury within 30 days or that written notice of the injury was given within 30 days. Furthermore,
this is not a case where the employing establishment had constructive knowledge of an
employment-related hearing loss as both appellant and the employing establishment
acknowledged that there was not a hearing conservation program in place.
In cases of latent disability, however, the time limitation does not begin to run until the
claimant is aware or by the exercise of reasonable diligence should have been aware, of the
causal relationship between the employment and the compensable disability.14 When appellant
filed this claim for compensation on September 23, 2009, he indicated that he was first aware of
his condition and its relationship to his employment on September 1, 2009 because Dr. Rice
explained to him at that time that his condition could be caused by noise exposure. While the
record contains employing establishment audiograms dated July 15, 1981 and July 31, 1984,
neither shows that at that time appellant was informed of the results or if any hearing loss
condition was considered employment related, and although he reported that his hearing
worsened over time and thought that it was due to aging, he also stated that his tinnitus condition
became severe two weeks prior to seeing Dr. Rice on September 1, 2009, when he was told by
the physician of the possible relationship of his hearing loss and tinnitus to employment noise
exposure.

9

Id.

10

Debra Young Bruce, 52 ECAB 315 (2001).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6(c) (March 1993); see James A.
Sheppard, 55 ECAB 515 (2004).
12

Larry E. Young, supra note 4.

13

Supra note 2.

14

5 U.S.C. § 8122(b).

4

There is therefore no evidence to support that appellant should have had actual
knowledge of a possible causal relationship between his work activities and the hearing loss and
tinnitus prior to September 1, 2009.15 The Board therefore finds that there is no competent
evidence of record to start the running of the time limitations period prior to appellant’s assertion
that he became aware on September 1, 2009, the date of Dr. Rice’s examination, that his hearing
loss and tinnitus were employment related. As appellant has filed a timely claim for
compensation, the case will be remanded to the Office for further development to determine if he
sustained the claimed hearing loss and tinnitus causally related to factors of his federal
employment. Following such development as the Office deems necessary, it shall issue a
de novo decision on the merits of this case.
In light of the Board’s findings regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that appellant’s claim was timely filed.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 11 and April 19, 2010 are set aside, and the case is
remanded to the Office for further proceedings consistent with this decision of the Board.
Issued: April 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Debra Young Bruce, supra note 10.

5

